      Case 3:20-cv-00003-DHB-BKE Document 16 Filed 06/02/20 Page 1 of 1

                                                                       :I
                                                                      i IL.CU
                                                              U.S.DiSTRiCTCOURT
               IN THE UNITED STATES DISTRICT COURT FOR THE^USTA DIV.
                        SOUTHERN DISTRICT OF GEORGIA
                               DUBLIN DIVISION
                                                              20M-Z PH 3^34
                                        'k
JAYMES NIX and KARLEE NIX,
                                        k:
                                                          CLERK_di
                                                              SO.DIST. OF^QA.
        Plaintiffs,
                                        k


                                        k
               V.                                      CV 320-003
                                        k

                                         k
ALDRIDGE PITE LLP,
                                         k


                                         k
        Defendant.




                                      ORDER



        Before the Court is the Parties' notice of settlement.                  (Doc.


No.     15.)   The   Parties   have   reached    a   settlement       which      they

anticipate finalizing within thirty days.            They therefore request

that     the    Court   stay   all    pretrial    deadlines     and         discovery

requirements.        Therefore, IT IS HEREBY ORDERED that all deadlines

in this case are STAYED for thirty (30) days.

        ORDER ENTERED at Augusta, Georgia, this          7jP      day of June,

2020.




                                             UNITED STAI>ES   DISTRICT        JUDG
